DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 4/12/2021.  Claims 1, 4, 15, 20-23 are amended and claims 1-2, 4, 13-33, and 49-52 are currently pending.

Election/Restrictions
Applicant's election with traverse of Claims 10, 11, and 34 in the reply filed on 10/07/2020 is acknowledged.  The traversal of Claim 34 is on the ground that a method of designing an allowable device would necessarily be novel and inventive itself.  This is not found persuasive because, at least, the method does not appear to contain patent eligible subject matter and further raises issues on whether every method of choosing a design for the optical system is enabled and evidenced as possessed by Applicant.  The breadth of Claim 34 appears to encompass means of choosing a design beyond that which was reduced to practice at the time of the invention. The traversal of Claims 10 and 11 is on the ground that the limitations are on the optical system.  Examiner respectfully disagrees as a point spread function is intrinsically and necessarily tied to sensing and processing of the light impinging the sensor and cannot be divorced from the sensor response.  The limitations certainly correspond functionally to features of the optical system, though the language necessitates the processing of sensor signals albeit vague and/or implied of the non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the field of view includes an imaging plane, parallel to the plane of the sensor array, and at least a part of any images projected from the imaging plane to the sensor array, corresponding to directions in the field of view less than 30 degrees from a central direction of the field of view, would have a degree of distortion with respect to the imaging plane greater than 10%”. The claim recites “would have a degree” without clarification on the metes and bounds of the invention.  It is unclear if the claim is intended to only capture a hypothetical device or a hypothetical condition without limiting the invention to actually having a degree of distortion as claimed.  The claim should more clearly limit the invention to either having the degree of distortion claimed or optionally providing the degree of distortion. No clear interpretation can be made of the claim for examination.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “for each direction in the field of view, for each distance in the range of distances for that direction, there is a direction no more than 10 degrees from that directions with a distance in its range of distances that is part of another portion of the field of view”.  In the claim “the range of distances for that direction” and “its range of distances” lacks antecedent basis. The metes and bounds of this claim cannot be understood by a person having ordinary skill in the art.  As written, the claim appears to permit a scope of invention beyond that which may be intended.  Currently the claim allows for “a direction no more than 10 degrees from [each respective direction in the field of view]… that is part of another portion of the field of view”.  This limitation appears circular in being self-referential and appears to limit an edge direction and distance in the field of view as related to another direction and distance within 10 degrees and therefore the edge is not an edge direction.   There may be some confusion related to the intended meaning of “direction” as it dangles without a reference to the object described by the direction.  In one sense, it appears that the invention is to be limited as having a field of view of less than 10 degrees.  If this is the intended limitation on the invention, it is recommended that the entire claim be redrafted. No clear interpretation can be made of the claim for examination.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 recites “no two of the portions of the field of view have a same shape and size”.  The metes and bounds of the invention cannot be understood to one of ordinary skill in the art.  The independent claim 1 limits the antecedent basis with: “each section projecting onto the sensor array an image of only a portion of the field of view”.  Only the projected image of a 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “which portion or portions a point in the field of view belongs to depends only on its direction in the field of view, and wherein, considering each direction as corresponding to a point on a surface of a sphere, at least two of the portions of the field of view correspond to substantially concentric annuluses on the surface of the sphere”.  The metes and bounds of this claim cannot be understood by a person having ordinary skill in the art.  Firstly, the claim appears to limit a “point in the field of view” as having a “direction in the field of view”.  It is unclear how a point may have a direction mathematically.  Perhaps there is confusion about the ambiguity of the pronoun “its” that may illuminate another manner of interpreting the claim.  Further, there is no clear meaning nor antecedence of “each direction” in the claim. It is unclear if “each direction” is intended to reference a direction with respect to aforementioned fields of view, or specific lines/axes in the optical system, or the direction in the preceding lines 203 of Claim 23. The claim further recites “at least two of the portions” without clear antecedence in 

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the orientation".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 13-14, 16-18, 24-29, 49-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2007/0201148 to Eckhardt (hereinafter Eckhardt).
Regarding claim 1, Eckhardt discloses an optical system (Fig. 5) that produces a digital image of a field of view (Fig. 5), comprising: a) a sensor array of light sensors (sensor array 25, 

    PNG
    media_image1.png
    266
    236
    media_image1.png
    Greyscale

The language requiring “each section projecting onto the sensor array an image of only a portion of the field of view” is given its broadest reasonable interpretation in light of the Specification.  This phrasing would have been understood by a person having ordinary skill in the art to relate to the mapping between the image and object spaces distorted by the optical element.  Accordingly, a differently-sized and/or differently-shaped and/or differently-oriented refractive element would necessarily map object space to image space differently and therefore “only a portion of the field of view” would be projected.  

Regarding claim 2, Eckhardt discloses wherein the sensor array is substantially planar (Fig. 5).
Regarding claim 4, Eckhardt discloses most of the area of the sensor array receives light from parts of the field of view that belong to only one of the portions of the field of view (large central surface of Fresnel lens 55 projects to a proportionally greater number of sensor array elements, Fig. 5).
Regarding claim 13, Eckhardt discloses the at least one sectioned optical element has a surface with an orientation that is discontinuous at boundaries between the sections (Fig. 5).
Regarding claim 14, Eckhardt discloses the at least one sectioned optical element has one or more steps between the sections, and the orientation of a surface of that optical element in two adjacent sections on opposite sides of a step is discontinuous between the opposite sides of the step (Figs. 5-6).
Regarding claim 16, Eckhardt discloses the at least one sectioned optical element comprises gaps between at least some of the sections (Fig. 5).  The claim does not clarify “gaps” and it is unclear if a gap is intended to be a space of air or vacuum, a space of no refractive power, or merely a spacing.  Eckhardt discloses there is space between the Fresnel zones and therefore “gaps” as claimed.
Regarding claim 17, Eckhardt discloses each gap has a width less than 20% of a width, in a direction across the gap, of each of the sections that the gap is between (Fig. 5). As noted 
Regarding claim 18, Eckhardt discloses wherein a greatest distance from the sensor array to any part of the one or more optical elements, is less than a greatest distance between any two parts of the sensor array on which parts of the image of the field of view is projected (“may be in contact with the sensor array 25, or may be spaced apart slightly from the sensor array 25. The space between the planar surface 43 and the sensor array 25 may be filled with a gas (e.g., air), or may be filled by an intermediate optical element, such as a cover glass for the sensor array 25”; [0037]-[0042]).
Regarding claim 24, Eckhardt discloses the sections of the sectioned optical element that project light from at least two portions of the field of view are substantially annular in shape, and substantially axisymmetric about a same optical axis (Fresnel lens, Fig. 5).
Regarding claim 25, Eckhardt discloses the two sections have front surfaces oriented on average inward toward the optical axis and back surfaces oriented on average outward away from the optical axis, with the front and back surface of a first one of the sections, that is located closer to the optical axis, oriented on average with a normal direction at a shallower angle to the optical axis than the front and back surfaces of a second one of the sections, that is located further from the optical axis (Fresnel lens construction, Fig. 5).
Regarding claim 26, Eckhardt discloses a first one of the sections, located closer to the optical axis, has an optical power, on average for light rays that it projects from the field of view to the sensor array, that is less positive than an average optical power of a second one of the sections, located further from the optical axis, for light rays that it projects from the field of view to the sensor array.  (Fresnel lens design depicted in Fig. 5 with greater curvatures at perimeter elements, Fig. 5).
Regarding claim 27, Eckhardt discloses the two sections comprise an inner section and an outer section, each with a front surface through which they receive light from the field of view, the front section of the inner section being entirely closer to the optical axis than any of the front surface of the outer section, wherein the front surface of the inner section has a greater radial extent than the front surface of the outer section (measured at least in terms of pixel array count spanning the central and peripheral portions of Fresnel lens 55, Fig. 5). Note that the term “front” is not defined with respect to any other feature of the claimed invention, as light is received from a field on many surfaces of the Fresnel lens.
Regarding claim 28, Eckhardt discloses the two sections comprise an inner section and an outer section, each with a back surface through which they transmit light to the sensor array, the back section of the inner section being entirely closer to the optical axis than any of the back surface of the outer section, wherein the back surface of the inner section has a greater radial extent than the back surface of the outer section (measured at least in terms of pixel array count spanning the central and peripheral portions of Fresnel lens 55, Fig. 5).  Note that the term “back” is not defined with respect to any other feature of the claimed invention, as light is received from a field on many surfaces of the Fresnel lens.
Regarding claim 29, Eckhardt discloses the sections of the sectioned optical element comprise a plurality of lenslets arranged in concentric circles (Fresnel lens, Fig. 5).
Regarding claim 49, Eckhardt discloses the optical elements together are substantially cylindrically symmetric around an optical axis that is oriented along the central direction of the field of view (Fresnel lenses are explicitly disclosed as circularly symmetric and can be said to be cylindrically symmetric in light of drawings, Fig. 5; [0006]).
Regarding claim 50, Eckhardt discloses one or more of the substantially annular sections furthest from the optical axis (axis 22, Fig. 5) project light rays from directions in the field of view that are furthest from the optical axis direction (arbitrarily chosen rays that are most extreme in view of view labeled 24, Fig. 5), and the light rays coming from one of the directions .

    PNG
    media_image2.png
    360
    358
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt as applied to Claim 1, and further in view of US Pat. No. 5,982,543 to Fiala (hereinafter Fiala).
Regarding claim 15, Eckhardt discloses the claimed invention as cited above though does not explicitly disclose: the at least one sectioned optical element has an optical power that changes discontinuously at at least one boundary between two of the sections, for light rays reaching the two sections travelling in a same direction.
Fiala discloses:  the at least one sectioned optical element has an optical power that changes discontinuously at at least one boundary between two of the sections, for light rays reaching the two sections travelling in a same direction (col. 9, ln. 32-col. 10, ln. 26).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to vary optical power as taught by Fiala with the system as disclosed by Eckhardt.  The motivation would have been to improve intensity throughput and yield (col. 4, ll. 34-65).

Claim 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt.
Regarding claim 30, Eckhardt teaches a pupil aperture 15 located at a collection lens (Fig. 1, 5; “exit pupil 15 in this non-telecentric system is located at or near the lens 14”, [0024]).  While Eckhardt does not explicitly disclose at least 70% of the light that passes through the front aperture contributes to the image of the field of view on the sensor array, Eckhardt discloses a motivation to maximize brightness and thus a percentage of captured light.  The particular claimed range of “at least 70% of the light that passes through” would have been a figure of merit for routine experimentation and optimization and would have been an obvious modification of the Eckhardt invention. Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874)

Regarding claim 31, Eckhardt discloses the area of the front aperture is connected (aperture 15, Fig. 5).
Regarding claim 32, Eckhardt discloses a boundary of the front aperture is in one plane (Fig. 5), and the front aperture is its own convex hull in that plane (Fig. 5).


Allowable Subject Matter
Claims 19, 33 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: an optical system that produces a digital image of a field of view, comprising: a) a sensor array of light sensors that produces an output signal indicating an intensity of light received by each light sensor; b) one or more optical elements that together project an image of the field of view onto the sensor array, including at least one sectioned optical element comprising a plurality of sections, at least two of the sections differing in one or both of size and shape, each section projecting onto the sensor array an image of only a portion of the field of view, the different sections projecting images of different portions of the field of view to non-overlapping regions of the sensor array, having an optical axis, having a total track length along the optical axis from a furthest front surface of the optical elements to the sensor array that is less than 7 mm, and having a field of view that extends at least 30 degrees in all directions 

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
35 U.S.C. 112 Rejections
The grounds of the indefiniteness rejections have been changed in order to account for amendments to the claims.  The grounds are articulated in the rejections above and address points made in the Remarks where relevant.

35 U.S.C. 102 Rejections
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see pages 16-17) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In general, this may be the most 
On page 16 of the Response, paragraph two argues physical (i.e. optical) attributes of the Applicant’s optical system that are not required in the claim based on the breadth of the presented claim language.  Examiner acknowledges that such systems as disclosed by Applicant are within the scope of the claims, though the claimed inventions are not so limited and species beyond the scope of those disclosed by Applicant are encompassed by the language.  For example, Applicant argues “in each portion of the field of view, there are some points some of whose light rays go through one section of the sectioned element, and some of whose light rays go through a different section of the section element” and “these are the points in the field of view that appear twice in the image on the sensor array”.  The claimed invention does not require these features of the optical system – though the claim permits such a configuration.  Applicant further argues in paragraph three of Page 16 that Eckhardt’s ray bundles “do not come from a point of the field of view that is in the overlap of two portions”.  Examiner respectfully disagrees as the overlap of portions of the field of view occurs clearly near pupil 15 and in the annotated Fig. 5 included earlier in this Office Action.  Applicant mentions Fig. 1 as demonstrating differences in the field of view far from an exit pupil relied upon in Fig. 5. Examiner does not believe Fig. 1 is germane to the evidence relied upon in Fig. 5 as Fig. 5 clearly shows overlap of portions of the field of view within a range of distance from the lens.  
Applicant argues “two bundles of light rays in Fig. 5 do not represent the overlap of two portions of the field of view” and “any light rays coming from different points in a field of view, that form a focus image on a sensor array, necessarily overlap each other when they pass through the aperture, since light rays cannot reach the sensor array from the field of view except by passing through the aperture” and finally “that is true of any camera, and is not an example of the limitation of claim 3”.  Examiner respectfully disagrees. The Fig. 5 itself shows this to be 

    PNG
    media_image3.png
    263
    244
    media_image3.png
    Greyscale

In the second whole paragraph of page 17, Applicant argues that Eckhardt’s Fresnel lens in Fig. 5 would have to be configured differently to produce an image of “overlapping portions of the field of view”.  While the crux of this paragraph is not clear, this disagreement may be over the broadest reasonable interpretation of “field of view”.  In several instances, it appears that Applicant is equating a field of view with a planar projection of the angular field of view within the object space.  Examiner acknowledges that at some distance to the left of Fig. 5, the ray bundles around central rays 22 and 24 would be wholly separate with no overlap.  On a plane, at this distance, portions of the field of view associated with Fresnel zones lensing rays 22 and 24 could not be said to overlap and could not be said to read on the claimed invention.  

Dependent Claims
Regarding Claim 14, Applicant argues that “it is well known that the orientation of the surface of a Fresnel lens is continuous across the steps between sections”.  Examiner respectfully disagrees as “orientation” of a surface includes, for example, a direction of a normal vector, curvature, height, and other geometrical descriptions fitting the following Oxford English Dictionary definition of orientation: “A direction assigned to a line, curve, the sides of a geometrical figure, or the edges of a graph; an ordering of the vertices of a simplex; an ordered set of independent directions assigned to a manifold”.  If the normal vector of the Fresnel zones were not distinct between zones then the zoneplate could not operate to focus the light with the intention of substituting for a simple, thin lens with a uniform surface.  Regardless of whether the radius of curvature is constant through each zone, it can be said that the orientation of the surfaces within the zones must be different.
Regarding Claim 16, Eckhardt discloses gaps by disclosing zone edges 51 that are discontinuities in the curvature of the lens surface.  As stated in the rejection, the claimed “gaps” are not claimed as having an orientation, spatial extent, or composition.
Regarding Claim 19, it was an error to omit indicating Claim 19 as allowable if rewritten in independent form.
Regarding claim 25, Applicant argues that neither surface is oriented inward nor outward.  With normal vectors describing orientation and “inward” and “outward” having no reference frame within the claim, the Fresnel lens embodiment in Fig. 5 of Eckhardt evidences 
Regarding claim 26, Applicant argues that a convention Fresnel lens has sections “having exactly the same optical power”.  Examiner maintains the rejection above. With zone plates or sections optical elements, such as those disclosed by Applicant and Eckhardt, the degree to which an optical ray is refracted and converges toward an optical axis for focusing describes a localized, discontinuous optical power.  For an optical element, such as that described by Eckhardt, having a point on the optical axis for which rays focus, the sections of the Fresnel lens located at a greater distance from the optical axis than proximal sections refract at necessarily greater changes in the incident and exiting angles.  This evidences the claimed invention.
Regarding claim 29, Applicant argues that “lenslet” is defined as part of an array of small lenses and therefore a Fresnel lens cannot be considered lenslets.  The Oxford English dictionary defines lenslet to be “a small lens, esp. one of many in a compound eye or a lenticular film”. The Fresnel lens disclosed by Eckhardt anticipates this plain meaning of the invention. 

Traversal of the Restriction Requirement
The arguments presented on Pages 11-12 of the Remarks are addressed in the Election/Restriction section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872